DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-8, 10-12 and 21, none of the prior art teaches or suggests, alone or in combination, a method, comprising: depositing a barrier layer having a first thickness in the opening; forming an oxidation layer having a second thickness over the barrier layer, such that the first thickness of the barrier laver is reduced to a third thickness after forming the oxidation layer, wherein the oxidation layer comprises TaxOy, and a sum of the second thickness and the third thickness is greater than the first thickness; and forming a pad metal layer on the oxidation layer.
With respect to claims 13-15, 17, and 22, none of the prior art teaches or suggests, alone or in combination, a device, comprising: an interconnect structure with a conductive portion; an oxidation layer over the barrier layer and at least between the opposite inner sidewalls of the first passivation layer, wherein the oxidation layer and the barrier layer comprise the same metal; a pad metal layer directly on the oxidation layer and electrically connected to the conductive portion; and 4a second passivation layer over the first passivation layer and in contact with a sidewall of the oxidation layer, a sidewall of the barrier layer, and a sidewall of the first passivation layer.
With respect to claims 18-20, none of the prior art teaches or suggests, alone or in combination, a device, comprising: wherein the barrier layer comprises: a metal layer; a first metal nitride layer above the metal layer; and a second metal nitride layer above the first metal nitride layer; 5an oxidation layer on the barrier layer, wherein a thickness of the oxidation layer is less than a thickness of the metal layer of the barrier layer; a pad metal layer on the oxidation layer; and a passivation layer surrounding and in contact with the metal layer, the first metal nitride layer, the second metal nitride layer, the oxidation layer, and the pad metal layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818